Citation Nr: 0011258	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  00-01 115	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 



FINDINGS OF FACT

1.  In a September 1998 decision, the Board denied claims for 
an effective date prior to April 12, 1995 for a 50 percent 
evaluation for post-traumatic stress disorder (PTSD) and an 
increased disability evaluation for PTSD, and remanded the 
underlying issues of entitlement to service connection for a 
seizure disorder and a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
but has not entered a final decision on these two issues.  

2.  On February 1, 1999, the veteran and his attorney entered 
into a contingent attorney fee agreement which provided a 
contingency fee of 20 percent of past-due benefits, which 
were to be paid by the VA to the veteran's attorney.  

3.  A December 9, 1999, RO decision granted an increased 
evaluation for PTSD, and, while that determination resulted 
in past-due benefits being payable to the veteran, past-due 
benefits were not withheld for payment of attorney's fees.  

4.  A December 27, 1999, RO decision granted service 
connection for a seizure disorder and granted TDIU, those 
determinations resulted in past-due benefits being payable to 
the veteran, and past-due benefits were withheld for payment 
of attorney's fees.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the attorney fee 
agreement, for the receipt of compensation for service-
connected seizure disorder and TDIU, have not been met.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A fee may not be 
charged, allowed, or paid for services of attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in a case.  38 U.S.C.A. 
§ 5904(c).  Further, regulations provide that while the fee 
charged must be reasonable, a fee of 20 percent is presumed 
reasonable.  38 C.F.R. § 20.609 (e), (f).  

In this case, the Board issued a decision on September 23, 
1998, denying claims for an effective date prior to April 12, 
1995 for a 50 percent evaluation for PTSD and an evaluation 
in excess of 50 percent for PTSD, and remanding the issues of 
entitlement to service connection for a seizure disorder and 
TDIU.  An attorney fee agreement dated in February 1999 shows 
that the veteran and his attorney entered into an attorney 
fee agreement to represent the veteran in his claim for VA 
benefits that was being appealed.  The attorney fee agreement 
called for the attorney to be paid on a contingent basis 20 
percent of any past-due benefits directly by the VA.  
However, in several subsequent communications, the attorney 
has maintained that he and the veteran have modified their 
agreement and that he would accept only a 15 percent 
contingent fee.  It is significant to note that the attorney 
only represented the appellant with regard to the PTSD 
claims, and that the veteran retained a service organization 
for the remaining issues he was pursuing.  

In December 1998, the veteran submitted a claim to reopen his 
increased compensation for PTSD to the RO.  Also at that 
time, the veteran was appealing his denial claims for an 
effective date prior to April 12, 1995 for a 50 percent 
evaluation for PTSD and of the increased evaluation to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In June 1999, the Court issued an Order affirming 
the Board's decision with respect to the claim for an 
effective date prior to April 12, 1995 for a 50 percent 
evaluation for PTSD and vacating the Board decision with 
respect to the PTSD increased rating claim, and remanding 
that case to the Board.  The Board, in turn, remanded the 
case to the RO in a decision dated December 16, 1999.  
However, days earlier, on December 9, 1999, the RO had issued 
a rating decision granting increased compensation for PTSD, 
assigning a 70 percent evaluation effective from December 10, 
1998, the date of the filing of the reopened claim for PTSD.  
A letter from the RO to the veteran dated in December 1999 
regarding this rating action does not show that any part of 
the veteran's past-due benefits were ultimately withheld as 
attorney fees, and additional documentation in the file 
confirms that an amount initially charged to the veteran 
improperly as payment for EAJA fees (characterized as an 
overpayment) was eventually credited to the veteran.  

Also in December 1999, the RO completed the development 
ordered by the Board in its September 1998 remand of the 
seizure disorder and TDIU claims.  The RO issued a rating 
decision December 27, 1999, granting service connection for a 
seizure disorder and granting TDIU.  A letter from the RO to 
the veteran dated in January 2000 does show that part of the 
veteran's past-due benefits were withheld as attorney fees.  
Specifically, the RO informed the veteran that past-due 
benefits totaled $58,108, and that $11,621.60, or 20 percent 
of the back pay, was withheld pending a Board decision on the 
award of attorney's fees.  

Based on this evidence, the Board finds that eligibility for 
payment of attorneys fees has not been met with respect to 
the award for service connection for a seizure disorder or 
TDIU, as the eligibility requirements of 38 U.S.C.A. § 5904 
and 38 C.F.R. § 20.609, have not been met.  Clearly the 
record includes a final decision promulgated by the Board on 
the issue of an increased evaluation for PTSD, but the issues 
of service connection for a seizure disorder and TDIU were 
remanded for development by the RO rather than denied in the 
Board's September 1998 decision.  A remand, however, is not a 
final decision of the Board.  See 38 C.F.R. § 20.1100(b) 
(1999).  No fee may be charged, allowed or paid for services 
provided before the date on which the Board first makes a 
final decision in the case.  38 U.S.C.A. § 5904(c)(1).  Thus, 
the RO should release the veteran's past due benefits 
currently held as attorney fees with regard to those two 
issues.  

The Board has rendered a final decision on the issue of 
entitlement of an evaluation in excess of 50 percent for 
PTSD, but no fees were withheld by the RO at the time that 
decision was issued.  Inasmuch as fees paid out of the later 
decision are still being held by the RO, those funds are 
past-due benefits from different claims, claims where the 
attorney was not the veteran's representative, and as such 
should not be paid to the attorney for the award of an 
increased evaluation for PTSD.  Regarding the failure to 
withhold attorneys fees, in VAOPGCPREC 27-92, the VA General 
Counsel held that where the RO incorrectly fails to withhold 
an attorney's fee from past-due benefits, the attorney and 
the claimant must be notified that, while the VA regrets the 
error, any adjustment must be made between the attorney and 
the claimant.  The Board would note that a case in which such 
an error occurred is currently on appeal to the Court.  See 
Cox v. West, 13 Vet. App. 364 (1999).  Certainly, the 
ultimate result in that case may change the way cases of this 
nature are decided.  

Ultimately, as no final decision has been promulgated by the 
Board with respect to the issues of entitlement to service 
connection for a seizure disorder and TDIU, the Board 
concludes that the attorney is not eligible for the payment 
of attorney's fees from past-due benefits awarded as a result 
of the grant of those benefits.  Therefore, the RO will not 
pay to the attorney the amount of the past-due benefits 
withheld pending this decision.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is not established, and the attorney should not be 
paid any of the past-due benefits awarded the veteran for the 
grant of service-connection for a seizure disorder or for the 
grant of compensation based on individual unemployability due 
to service-connected disability.  



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


